                       IN THE DISTRICT COURT OF THE UNITED STATES
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                  ORANGEBURG DIVISION


 Stephanie Simpson,               )
                                  )
                     Plaintiff,   )                           Civil Action No. 5:18-cv-02168-TMC
                                  )
 vs.                              )
                                  )
 Andrew M. Saul,1 Commissioner of )                                            ORDER
 Social Security Administration,  )
                                  )
                     Defendant.   )
 _________________________________)

        On December 30, 2019, Plaintiff Stephanie Simpson filed a Motion for Attorney’s Fees

pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, on the bases that she was

the prevailing party and that the Commissioner’s decision was not supported by substantial

evidence. (ECF No. 23). On January 10, 2020, the Commissioner indicated that he did not object

to the award or the amount of suggested attorney fees and expenses. (ECF No. 24).

        Under the EAJA, a court shall award attorney’s fees to a prevailing party2 in certain civil

actions against the United States unless it finds that the government’s position was substantially

justified or that special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A). The

district courts have discretion to determine a reasonable fee award and whether that award should

be made in excess of the statutory cap. Pierce v. Underwood, 487 U.S. 552 (1988); May v.

Sullivan, 936 F.2d 176, 177 (4th Cir. 1991). The district courts also have broad discretion to set




1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. Pursuant to Fed. R. Civ. P. 25(d),
he is automatically substituted for Defendant Nancy A. Berryhill, who was the Acting Commissioner of Social
Security when this action was filed.
2
  A party who wins a remand pursuant to sentence four of the Social Security Act, 42 U.S.C. § 405(g), is a prevailing
party for EAJA purposes. See Shalala v. Schaefer, 509 U.S. 292, 300–302 (1993). The remand in this case was made
pursuant to sentence four.

                                                         1
the attorney fee amount. In determining the fee award, “[e]xorbitant, unfounded, or procedurally

defective fee applications . . . are matters that the district court can recognize and discount.” Hyatt

v. N.C. Dep’t of Human Res., 315 F.3d 239, 254 (4th Cir. 2002) (citing Comm’r v. Jean, 496 U.S.

154, 163 (1990)). Additionally, the court should not only consider the “position taken by the

United States in the civil action,” but also the “action or failure to act by the agency upon which

the civil action is based.” 28 U.S.C. § 2412(d)(2)(D), as amended by P.L. 99-80, § 2(c)(2)(B).

         The Plaintiff has asked for the payment of attorney’s fees in the amount of $4,095.00 and

expenses in the amount of $22.24. (ECF No. 23 at 2). On January 10, 2020, the Commissioner

indicated that he did not oppose the payment of $4,095.00 in attorney’s fees and $22.24 in

expenses. (ECF No. 24 at 1). Despite there being no objection, the court is obligated under the

EAJA to determine if the fee is proper. See Design & Prod., Inc. v. United States, 21 Cl. Ct. 145,

152 (1990) (holding that under the EAJA, “it is the court’s responsibility to independently assess

the appropriateness and measure of attorney’s fees to be awarded in a particular case, whether or

not an amount is offered as representing the agreement of the parties in the form of a proposed

stipulation.”). Applying the above standard to the facts of this case, the court concludes that the

Commissioner’s position was not substantially justified. Furthermore, after a thorough review of

the record, the court finds that the fee request is appropriate. Accordingly, the court GRANTS

the Motion for Attorney’s Fees (ECF No. 23) and orders that the Plaintiff be awarded $4,095.00

in attorney’s fees and $22.24 in expenses, for a total award of $4,117.24.3




3
 The court notes that the fees must be paid to Plaintiff. See Astrue v. Ratliff, 560 U.S. 586 (2010) (holding that the
plain text of the EAJA requires that attorney’s fees be awarded to the litigant, thus subjecting the EAJA fees to offset
of any pre-existing federal debts); see also Stephens v. Astrue, 565 F.3d 131, 139 (4th Cir. 2009) (holding the same).

                                                           2
      IT IS SO ORDERED.

                               s/ Timothy M. Cain
                               United States District Judge
January 10, 2020
Anderson, South Carolina




                           3
